MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Oct 30 2017, 9:22 am
this Memorandum Decision shall not be
                                                                               CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas P. Keller                                         Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Curtis Smith,                                            October 30, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A05-1705-CR-1062
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jane Miller, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         71D01-1606-F5-112



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A05-1705-CR-1062 | October 30, 2017            Page 1 of 5
                                Case Summary and Issue
[1]   Following a jury trial, Curtis Smith was convicted of criminal recklessness, a

      Level 6 felony. Smith appeals, raising the sole issue of whether the evidence is

      sufficient to support his conviction. Concluding the evidence is sufficient, we

      affirm.


                            Facts and Procedural History
[2]   On the afternoon of June 10, 2016, Smith drove to pick up his two daughters

      from their mother, Keishna Washington. When he arrived at her apartment, he

      informed Washington he was taking the children to his former girlfriend’s home

      for the weekend. An argument ensued between Washington and Smith about

      taking the children to Smith’s ex-girlfriend’s home, and Washington, her new

      boyfriend Kamaran Burnley, and a few other friends and relatives walked

      outside to confront Smith. Eventually, Smith and Burnley began arguing and

      threatening to harm each other. See Transcript, Volume II at 35, 88.


[3]   Smith and Burnley eventually separated and Smith returned to his vehicle. As

      Smith prepared to leave, Washington attempted to remove the children from

      Smith’s vehicle and Smith began driving in a “figure 8” motion around the

      parking lot. Tr., Vol. II at 59. Burnley then turned and began walking away

      from Smith’s car back to the apartment. As he walked away, Smith drove his

      car at Burnley, sped up, and struck Burnley before crashing into a dumpster at

      the opposite end of the parking lot. Smith then fled in his car.



      Court of Appeals of Indiana | Memorandum Decision 71A05-1705-CR-1062 | October 30, 2017   Page 2 of 5
[4]   The State charged Smith with battery by means of a deadly weapon, a Level 5

      felony. At trial, three separate witnesses testified they saw Smith speed up and

      hit Burnley with his car as Burnley was walking away. Id. at 102, 121, 143.

      The jury found Smith guilty of criminal recklessness, a Level 6 felony and lesser

      included offense of battery by means of a deadly weapon. Smith now appeals.



                                 Discussion and Decision
                                     I. Standard of Review
[5]   Smith argues he acted in self-defense when he struck Burnley with his car.

      “The standard of review for a challenge to the sufficiency of evidence to rebut a

      claim of self-defense is the same as the standard [of review] for any sufficiency

      of the evidence claim.” Wilson v. State, 770 N.E.2d 799, 801 (Ind. 2002). “We

      neither reweigh the evidence nor judge the credibility of witnesses. If there is

      sufficient evidence of probative value to support the conclusion of the trier of

      fact, then the verdict will not be disturbed.” Id. (internal citation omitted). In

      the event the defendant is convicted despite asserting a claim of self-defense, we

      will reverse only if no reasonable person could say that self-defense was negated

      by the State beyond a reasonable doubt. Id. at 800-01.


                                           II. Self-Defense
[6]   Smith contends the evidence is insufficient to support his conviction because

      the State failed to disprove his claim of self-defense beyond a reasonable doubt.

      We disagree.


      Court of Appeals of Indiana | Memorandum Decision 71A05-1705-CR-1062 | October 30, 2017   Page 3 of 5
[7]   A valid claim of self-defense is a legal justification for an otherwise criminal act.

      Id. at 800. To prevail on a claim of self-defense, the defendant must show he: 1)

      was in a place he had a right to be, 2) did not provoke, instigate, or willingly

      participate in the violence, and 3) had a reasonable fear of death or great bodily

      harm. Id. Any force used must be proportionate to the situation; a claim of

      self-defense will fail if the person uses more force than is reasonably necessary

      under the circumstances. Weedman v. State, 21 N.E.3d 873, 892 (Ind. Ct. App.

      2014), trans. denied. “When a claim of self-defense is raised and finds support in

      the evidence, the State has the burden of negating at least one of the necessary

      elements.” Wilson, 770 N.E.2d at 800. The State may meet its burden “by

      rebutting the defense directly, by affirmatively showing the defendant did not

      act in self-defense, or by simply relying upon the sufficiency of its evidence in

      chief.” Hood v. State, 877 N.E.2d 492, 497 (Ind. Ct. App. 2007), trans. denied.


[8]   Here, the State presented sufficient evidence to demonstrate Smith did not have

      a reasonable fear of death or great bodily harm. Smith asserts the number of

      people in the parking lot and the escalating argument with Burnley justify his

      use of force. However, this argument essentially asks that we assess witness

      credibility and reweigh the evidence in his favor, which is the role of the fact-

      finder, not the role of this court. Wilson, 770 N.E.2d at 801. Although Smith

      and Burnley threatened each other, the testimony presented at trial

      demonstrates Burnley was walking away from the argument and back to the

      apartment. Moreover, as multiple witnesses testified, Smith was not prohibited

      or blocked from leaving the parking lot in his car. Instead, Smith chose to


      Court of Appeals of Indiana | Memorandum Decision 71A05-1705-CR-1062 | October 30, 2017   Page 4 of 5
       speed up to a rate “you wouldn’t use in a parking lot” and drove his car into

       Burnley as he walked away. Tr., Vol. II at 143. The State presented sufficient

       evidence to rebut Smith’s claim he acted in self-defense.



                                               Conclusion
[9]    The State presented sufficient evidence to support Smith’s conviction.

       Accordingly, we affirm.


[10]   Affirmed.


       Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A05-1705-CR-1062 | October 30, 2017   Page 5 of 5